Citation Nr: 9931902	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  92-17 888A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for tinea pedis, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  This appeal arises from a February 1992 rating 
decision in which the RO in New York, New York, increased the 
rating for service-connected tinea pedis from a 
noncompensable rating to a 10 percent rating.  The veteran 
has expressed dissatisfaction with the current 10 percent 
rating.  The veteran has subsequently moved, and the case has 
been transferred to the RO in Columbia, South Carolina.  He 
was accorded hearings at the RO in October 1992 and September 
1998.  Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary to adjudicate the claim 
for increased rating for service-connected tinea pedis has 
been obtained by the RO.  

2.  The veteran's service-connected tinea pedis is manifested 
by scaling and crusting on the soles of the feet, around the 
heels, and in the interdigital spaces; constant exudation or 
itching, extensive lesions and marked disfigurement are not 
shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Codes 7806, 7813 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1991, the veteran submitted a claim for an 
increased rating for service-connected tinea pedis.  

A September 1991 VA medical progress note showed that the 
veteran was being treated for chronic, recurrent tinea pedis.  
On VA medical examination in October 1991, he complained of 
itching, burning, cracking and blistering feet, which were 
tender.  The examiner noted that there was residual 
hyperpigmentation from previous lesions, and scattered 
vesicular and crusted lesions.  The lesions were limited to 
the veteran's feet.  The dorsi-plantar aspects of the feet 
showed several pustules, crusts and hyperpigmented spots.  
The examiner's impression was recurrent tinea pedis.  

In a VA Form 9 submitted in October 1992, the veteran 
asserted that he was required to stop three or four times 
daily to allow his feet to be exposed to air and apply 
medications and cleaning solutions in an effort to relieve 
the itching, burning, cracking, and blistering associated 
with his foot disability.  

VA outpatient treatment records, dating from July and August 
1982, include records of treatment of the veteran's feet.  
The examiner described the formation of pustules on the soles 
of the veteran's feet and keratotic papules formed at the 
sites of prior pustules.  

At an RO hearing in October 1992, the veteran testified that, 
a toenail on his left foot became so infected that he 
attempted to cut the toenail himself to relieve his 
discomfort.  In the evenings, after wearing shoes all day, he 
reported spending a half hour to 45 minutes scratching and 
squeezing his feet.  He was working as a janitor and was on 
his feet for hours at a time.  

In responses to a VA vocational rehabilitation survey 
completed in February 1998, the veteran indicated that he had 
to wear white socks because the dye in colored socks 
increased discomfort associated with his foot disability.  He 
stated that his job required him to walk, stand, and climb 
stairs, all of which combined to exacerbate his foot 
symptoms.  

On VA medical examination in March 1998, the veteran 
complained of foot pain and itching.  The examiner observed 
ruptured vesicles, and scales and crusting on the soles of 
both feet; especially around the heels and to a lesser 
extent, in the interdigital spaces.  The impression was 
chronic dyshidrotic eczema.  The examiner indicated that it 
was unlikely that the foot disability would heal after being 
present for such a long period of time, and it was likely to 
increase in severity during the summer.  

Records of treatment of the veteran's feet by Linwood G. 
Bradford, M.D., dating from June 1998, were associated with 
the claims folder.  Dr. Bradford's diagnosis was chronic 
tinea pedis.  Additionally, copies of portions of a medical 
treatise describing the medications which the veteran has 
reported using to treat his foot disability were added to the 
record.  

At an RO hearing in September 1998, the veteran testified 
that his feet blistered almost every day and he was required 
to wear bandages on his feet once or twice a week to cover 
open lesions.  He reported bleeding and crusting in 
connection with the open lesions, and he indicated that these 
symptoms impeded his walking and moving around.  He stated 
that he was employed as a mailroom supervisor and was 
required to be on his feet all day, sorting, picking up, and 
delivering mail.  VA physicians told him to keep changing his 
socks daily and keep his feet as dry as possible.  

The veteran also submitted a dozen, unretouched color 
photographs of his feet.  In a statement received in December 
1998, he asserted that, at times, he was required to stop 
whatever he was doing to scratch his feet.  In a December 
1999 statement, he indicated that he did not desire a hearing 
before the Board of Veterans' Appeals (Board).  


Analysis

The Board finds that the veteran's claim for an increased 
rating for service-connected tinea pedis is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's service-connected tinea pedis is currently 
rated under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (1999).  Under Code 7813, dermatophytosis of the 
feet is to be rated as eczema in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 7806 (1999).  

Under Code 7806, a 10 percent rating is warranted for eczema 
with exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent rating 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. Part 4, Code 7806.  

The Board notes that the medical evidence in this case 
indicates that the veteran's skin disorder of the feet 
increases and decreases in severity, rather than being 
productive of constant exudation or itching.  On VA 
examination in October 1991, the examiner specifically noted 
that lesions were limited to the veteran's feet, a non-
exposed, small area; rather than being spread over an 
extensive area or involving an exposed surface.  
Additionally, VA examinations do not describe marked 
disfigurement of the veteran's feet.  Accordingly, the Board 
concludes that the current 10 percent rating fully 
encompasses the level of disability due to the veteran's 
service-connected tinea pedis.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for tinea pedis, the claim is denied.  

ORDER

Entitlement to an increased rating for tinea pedis is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

